—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Public Employment Relations Board, dated January 30, 1998, dismissing the charge of improper practice brought by the petitioner, the petitioner appeals from a judgment of the Supreme Court, Kings County (Belen, J.), dated July 2, 1998, which dismissed the petition for failure to exhaust administrative remedies.
Ordered that the judgment is affirmed, with one bill of costs.
Administrative review of the determination of the New York State Public Employment Relations Board dismissing the charge of improper practice brought by the petitioner was available (see, 4 NYCRR 204.10; 204.14). The petitioner, having failed to seek such review, failed to exhaust his administrative remedies (see, Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57; Matter of Elliott v City of Binghamton, 94 AD2d 887, affd 61 NY2d 920; Matter of Nautilus Landowners Corp. v Harbor Commn., 232 AD2d 418; Matter of Sanchez v Reid, 121 AD2d 548). Accordingly, the petition was properly dismissed. Ritter, J. P., Thompson, Feuerstein and Smith, JJ., concur.